 In the Matter of CLAYTON AND LAMBERT MANUFACTURING COMPANY,EMPLOYERandLODGE 681, INTERNATIONAL ASSOCIATION OF MACHIN-ISTS, PETITIONERCase No. 9-RC-378.-Decided May 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed on January 31, 1949, a hearing was heldbeforeWilliam A. McGowan, hearing officer of the National LaborRelations Board.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed..Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Members Houston, Reynolds,and Murdock].Upon the entire record in the case, the Board finds :1.The Employer is engagedin commercewithinthe meaning ofthe National Labor Relations Act.2.The Petitioner and Intervenor are labororganizations claimingto represent employees of the Employer.3.The question concerningrepresentation :The Employer and the Intervenor1moved to dismiss the petitionon the ground that a collective bargainingagreementexecuted bythem on August 1, 1947, constitutes a bar to this proceeding.As theagreement does not terminate until August 1, 1949, the motion wouldbe proper if the agreement otherwise satisfied Board requirementsfor the application of the contract bar doctrine.However, the agree-ment contains an infirmity which prevents it from being an effectivebar to a representation proceeding.Such infirmity is found in ArticleIV of the contract, which provides that all employees covered by the.contract and all new employees at the completion of their probationaryperiod, shall, as a condition of employment, become and remain mem-bers of the Intervenor in good standing for the duration of the con-tract.The Intervenor has not been certified by the Board pursuantto Section 9 (e) (1) of the Act as being authorized to execute aunion-shop agreement.As the contract was entered into between the1United Steelworkers of America,Local 3845,was granted intervention on the basis ofthe contract with the Employer.83 N. L. R. B., No. 72.458 CLAYTON AND LAMBERT MANUFACTURING COMPANY459date of enactment (June,23, 1947) and the effective date of the LaborManagement--RelationsAct, 1947, theunion-securityprovision is,clearly not lawful after its first anniversary date, August 1, 1948 2The now invalid union-security provision operates to remove thecontract bar which might, in other circumstances, have been set up 3We, therefore, find that the contract is not a bar to a present deter-mination of representatives 4Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employerwithin themeaning ofSection 9 (c) (1) and Section 2 (6) and (7)of the Act.4.The appropriate unit;The Petitioner seeks a unit consisting of the Employer's toolroomemployees, including the tool and die makers, and the tool grinderbut excluding the tool crib keeper.The Employer and the IntervenoreQntend that the requested employees do not constitute an appropriateunit because (1) they are included in a unit of production and main-tenanceemployees currently represented by the Intervenor and (2)the Employer's operations are integrated in character.Alternatively,the Employer contends that the requested employees should be estab-lished in a unit together with the employees in the production machineshop.The Employer is engaged in the manufacture of automatic waterheaters and heat tools, such as blow torches and plumbers' fireboxes.Its operations are carried on in departments which are separated fromeach other by aisles.Assigned to the toolroom are 16 tool and diemakers,of whom 2 work on the night shift, 1 tool grinder, and a toolcrib keeper.The tool and die makers are all highly skilled craftsmenwho have served a 4-year apprenticeship. They design, fabricate, andrepair tools and dies.Their full time is devoted to these duties whichare performed in the toolroom although they are sometimes requiredto go to production departments to make try-outs of the tools and dieson which they work. The tool grinder grinds the tool and die sections.The tool crib attendant, unlike the requested employees, does not de-vote his full time to toolroom functions.He is responsible not onlyfor the tools used in the toolroom but for those used in the productionmachine shop which adjoins the toolroom.There is a foreman incharge of the toolroom who is an experienced tool and die maker.While he also supervises the employees in the production machine8 Section 102,LaborManagement RelationsAct, 1947.Thereis no need for us to con-siderthe validity of the union-security provision during thefirst.year of the contract.8Matter ofBall BrothersCompany of Californtia,80 N. L. R. B 1316.4We find no merit to thecontentionsof theEmployerand theIntervenor who claim thatthe union-securityprovisionsof the contractare not being strictly enforced and therefore,they have no effect upon the contract's validity.As we have previously held the "mereexistence of such a provision acts as a restraint upon those desiring to refrain from unionactivities within the meaning of Section7 of the Act." .SeeMatterof C. Hagerand SonsHinge Manufacturing Company,80 N. L.R. B. 163. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop, there is no interchange between the two departments. The workof the production machine shop, like that of the other productionworkers, is routine in character, requiring no special training orskills.Their rate of pay is not as high as that of the requested tool-room employees who are the, highest paid non-professional employeesin the plant.In view of the foregoing, we find that the toolroom employees soughtby the Petitioner constitute a cohesive and well-defined craft groupof a type which the Board has in the past found appropriate for bar-gaining purposes, notwithstanding a history of collective bargainingon a plant-wide basis.-'However, we shall make no unit determinationuntil we have first ascertained the desires of the employees involvedby means of our election directed below. If, in this election, the em-ployees in the voting group described below select the Petitioner, theywill be taken to have indicated their desire to constitute a separateappropriate unit.We shall not place the name of the Intervenoron the ballot, as it has not complied with Section 9 (f),. (g), and (h)of the Act.We shall direct an election among the following employees in theEmployer's Louisville, Kentucky, plant :All the toolroom employees including the tool and die makers andthe tool grinder, but excluding the tool crib attendant and all super-visors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Clayton and Lambert Manufac-turing Company, Louisville, Kentucky, an election by secret ballotshall be conducted as early as possible, but not later than 30 days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Region in which this case was heard, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the voting group described in paragraph numbered 4, above,who were employed during the pay-roll period imnlediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented for purposes of collectivebargaining, by Lodge 681, International Association of Machinists.6Matter of International Harvester Company(IndianapolisWorks),82 N. L. R. B.740;Matter of Dazey Corporation,77 N. LR B. 408.